Title: Thomas Jefferson: Extracts of Resolutions from the Meeting Minutes of the University of Virginia Board of Visitors, 7 Oct. 1825, 7 October 1825
From: University of Virginia Board of Visitors
To: 

At a meeting of the Visitors of the University of Virginia held at the said University from Oct. 3. to Oct. 7. 1825. at which were present Thomas Jefferson Rector, James Madison James Breckenridge, Joseph C. Cabell, John H. Cocke, Chapman Johnson and George Loyall.It was enacted as follows.No person who has been a Student at any other incorporated Seminary of learning shall be recieved at this University, but on producing a certificate from such Seminary or other satisfactory evidence to the Faculty with respect to his general good conduct.Intoxication shall, for the first offence, be liable to any of the minor punishments, and any repetition of the offence, to any of the major punishments.The Faculty shall have the power, for offensive conduct, of removing the Occupant from any dormitory.Altho nocturnal absences from their chambers, occasionally happening, are not entirely forbidden, yet if frequent, habitual, or without excusable cause, they should be also noted, and reported with other special delinquencies to the parent or guardian.No Student shall appear out of his dormitory masked or disguised in any manner whatever which may render the recognition of his person more difficult on pain of suspension or expulsion by the Faculty of Professors.If a Student be irregular in all his classes for more than a month after his parent or guardian has been informed, the Faculty shall have the discretionary power to dismiss him from the UniversityThe Professors being charged with the execution of the laws of the University, it becomes their duty to pursue proper means to discover and prevent offences. respect from the Student to the Professor being at all times due, it is more especially so when the Professor is engaged in this duty. such respect therefore is solemnly enjoined on every Student: and it is declared and enacted that if any Student refuse his name to a Professor, or being required by him to stop, shall fail to do so, or shall be guilty of any other disrespect to a Professor, he shall be liable to any of the punishments minor or major.The Rector and Visitors, impressed themselves with the beneficial effect, and the necessity of strict examinations of the Students, on the topics of the lectures and lessons delivered them, recommend this practice to the consideration and attention of the Professors.Resolved that it be communicated to the Faculty of the Professors of the University, as the earnest request and recommendation of the Rector and Visitors that, so far as can be effected by their exertions, they cause the Statutes and Rules enacted for the government of the University to be exactly and strictly observed; that the roll of each school particularly be punctually called at the hour at which it’s Students should attend; that the absent and the tardy, without reasonable cause be noted, and a copy of these notations be communicated by mail or otherwise to the parent or guardian of each Student respectively on the 1st days of every month during the term.That it is requested of them to make known to the Students that it is with great regret that some breaches of order, committed by the unworthy few who lurk among them unknown, render necessary the extension to all, of processes afflicting to the feelings of those who are conscious of their own correctness, and who are above all participation in these vicious irregularities. while the offenders continue unknown the tarnish of their faults spreads itself over the worthy also, and confounds all in a common censure. but that it is in their power to relieve themselves from the imputations and painful proceedings to which they are thereby subjected, by lending their aid to the Faculty on all occasions, towards detecting the real guilty. the Visitors are aware that a prejudice prevails, too extensively among the young, that it is dishonorable to bear witness one against another. while this prevails, and under the form of a matter of conscience, they have been unwilling to authorise constraint, and have therefore, in their regulations on this subject, indulged the error, however unfounded in reason or morality. but this loose principle in the Ethics of schoolboy-combinations is unworthy of mature and regulated minds; and is accordingly condemned by the laws of their country, which, in offences within their cognisance, compel those who have knolege of a fact, to declare it for the purposes of justice, and of the general good and safety of society. and certainly, where wrong has been done, he who knows and conceals the doer of it, makes himself an Accomplice, and justly censurable as such. it becomes then but an act of justice to themselves, that the innocent and the worthy should throw off with disdain all communion of character with such offenders, should determine no longer to screen the irregular and the vicious under the respect of their cloak, and to notify them, even by a solemn association for the purpose, that they will cooperate with the Faculty in future, for the preservation of order, the vindication of their own character, and the reputation and usefulness of an Institution, which their country has so liberally established for their improvement, and to place within their reach those acquirements in knolege on which their future happiness and fortunes depend. let the good and the virtuous of the Alumni of the University do this, and the disorderly will then be singled out for observation, and deterred by punishment, or disabled by expulsion, from infecting, with their inconsideration, the Institution itself, and the sound mass which it is preparing for virtue and usefulness.The Faculty shall have power, from time to time, to prescribe regulations of police, not inconsistent with the laws of the land, or the enactments of this board, which regulations shall be submitted to the Visitors, at their next succeeding meeting, and shall be in force till disapproved by the Visitors, or repealed by the Faculty.The Board, considering that it will be for the benefit of the school of Medecine that it’s Professor should have opportunities of keeping in mind, to a certain degree, the practical part of his profession, and of acquiring moreover a knolege of the peculiarities of disease incident to our climate and country, are of opinion that, besides the habitual practice within the precincts of the University, allowed by a former resolution, he be permitted also to act as a consulting physician elsewhere; so timing these avocations however as not to interrupt the regular business of the school.The 4. and 55/100 acres of lands purchased of Daniel A. Piper & Mary his wife, since the date of the statute defining the Precincts of the University, & adjacent to the public road, as now established are made a part of the sd Precincts.Resolved that on a renewal of the leases of the Hotels, it shall be made a covenant and condition of the leases that the tenant shall furnish no entertainment in his tenement for pay or compensation of any kind, to any one who is not a Student of, or attached to the University, or a member of his own family: nor shall he permit his tenement, or any part of it, for or without compensation, to be used for any other than the purposes of a Boarding house. the Faculty of Professors, on these questions, shall be judges of the matter of fact, and, finding it true, shall decide either on the immediate determination of the lease, and removal of the tenant, or his continuance on such special conditions as shall satisfy them against a repetition of the offense.Resolved that the Proctor be charged with the duty at all times, as the Attorney in fact of the Rector and Visitors, of preventing trespasses and intrusions on the property of the University, real and personal, and of recovering it’s possession from any person who shall improperly withhold the same; and, for this purpose, that he institute such legal proceeding as may be proper. it shall also be his duty to lay before the civil authority, and to communicate to the proper law officer, such information as he may at any time have, and as may be calculated to prevent or punish breaches of the peace, trespasses and other misdemeanors, within the precincts of the University, or committed by Students elsewhere; and especially that he take the proper measures to bring the late offences at the University before the civil authority.Th: Jefferson Rector.